Case 20-12505-JDW         Doc 39     Filed 11/04/20 Entered 11/04/20 11:25:50           Desc Main
                                    Document      Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI


   IN RE: SHEKITA JONES                                           CHAPTER 13

   DEBTOR                                                         CASE NO. 20-12505-JDW


           OBJECTION TO NOTICE OF POSTPETITION MORTGAGE FEES,
                     EXPENSES, AND CHARGES [DKT. 37]

          COMES NOW, the above-named Debtor, by and through her attorney of record

   in this case, and objects to the Notice of Postpetition Mortgage Fees, Expenses, and

   Charges (Dkt. # 37) filed by Shapiro & Brown, LLC, as servicer for U.S. Bank National

   Association, successor in interest to Bank of America, National Association, successor by

   merger to LaSalle Bank National Association as trustee for GSAMP Trust 2007-NC1

   Mortgage Pass-Through Certificates, Series 2007-NC1 on behalf of PHH Mortgage

   Mortgage Service(“Creditor”), and in support hereof respectfully shows unto the Court

   the following:

          1.        Debtor’s confirmed plan provides for ongoing mortgage payments and

                    arrears to be paid to Creditor through the plan.

          2.        The Creditor has filed a proof of claim (Clm. 4), in this case.

          3.        Creditor filed a Notice of Postpetition Mortgage Fees, Expenses, and

                    Charges on October 28, 2020 (Dkt. #37). The notice indicates Creditor

                    charged the Debtor’s mortgage account a total of $1,350.00, which

                    includes $700.00 for Bankruptcy/Proof of claim fees and $650.00 for plan

                    review.

          4.        The Debtor disputes that the fees were reasonable and actually incurred

                    and/or that the services were actually performed. Additionally, they are
Case 20-12505-JDW         Doc 39     Filed 11/04/20 Entered 11/04/20 11:25:50           Desc Main
                                    Document      Page 2 of 4



                    over and above what this Court has typically allowed. The Debtor requests

                    the Court enter an order disallowing the fees, expenses, and/or charges.

             5.     Other grounds to be shown at the hearing.

             WHEREFORE, the Debtor respectfully requests that this Court enter an order

   disallowing the fees, expenses and charges; the Debtor be awarded attorney fees for

   having to file this Objection, and such other and further relief as the Court may deem

   proper.

             This the 4th day of November, 2020.

                                          /s/Robert Lomenick
                                          KAREN B. SCHNELLER, MSB 6558
                                          ROBERT H. LOMENICK, JR., MSB 104186
                                          SCHNELLER & LOMENICK, P.A.
                                          126 NORTH SPRING STREET
                                          POST OFFICE BOX 417
                                          HOLLY SPRINGS, MS 38635
                                          662-252-3224
                                          robert@northmsbankruptcy.com
Case 20-12505-JDW       Doc 39     Filed 11/04/20 Entered 11/04/20 11:25:50          Desc Main
                                  Document      Page 3 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT MISSISSIPPI


   IN RE: SHEKITA JONES                                        CHAPTER 13

   DEBTOR                                                      CASE NO. 20-12505-JDW


                          NOTICE OF OBJECTION TO CLAIM

          YOU ARE HEREBY NOTIFIED that an objection to your claim has been filed

   in the above referenced bankruptcy case. Your claim may be reduced, modified, or

   eliminated. If you do not want the Court to eliminate or change your claim, a written

   response to the attached objection to claim must be filed with:

   Clerk, U.S. Bankruptcy Court
   Northern District of Mississippi
   703 Hwy 145 North
   Aberdeen, MS 39730

   and a copy must be served on the undersigned Debtor(s) attorney and the Chapter 13

   trustee on or before thirty (30) days from the date of this notice. In the event a written

   response is filed, the court will notify you of the date, time and place of the hearing

   thereon.

   DATED: November 4, 2020

   CHAPTER 13 STANDING TRUSTEE:
   Ms. Locke D. Barkley
   Chapter 13 Trustee
   6360 I-55 North, Suite 140
   Jackson, MS 39211
                              /s/Robert H. Lomenick
                              KAREN B. SCHNELLER, MSB 6558
                              ROBERT H. LOMENICK, JR., MSB 104186
                              SCHNELLER & LOMENICK, P.A.
                              126 NORTH SPRING STREET
                              POST OFFICE BOX 417
                              HOLLY SPRINGS, MS 38635
                              662-252-3224/karen.schneller@gmail.com
                                         robert@northmsbankruptcy.com
Case 20-12505-JDW       Doc 39    Filed 11/04/20 Entered 11/04/20 11:25:50           Desc Main
                                 Document      Page 4 of 4

                               CERTIFICATE OF SERVICE

             I, Karen B. Schneller/Robert H. Lomenick, attorney for the Debtor, hereby
   certify that a copy of the foregoing Notice of Objection to Claim and Objection to Claim
   has this day been served upon the Chapter 13 Trustee, the U.S. Trustee and the affected
   Creditor, either by electronic means or by United States Mail.

   Shapiro & Brown, LLC
   Attn: Eric Miller, Esq.
   1080 River Oaks Drive, Suite B-202
   Flowood, MS 39232
   ATTORNEY FOR CREDITOR

   US Bank National Association
   c/o PHH Mortgage
   Attn: Bankruptcy Dept.
   P.O. Box 24605
   West Palm Beach, FL 33416-4605

   Ms. Locke D. Barkley, via ECF

   Office of U.S. Trustee, via ECF

            This the 4th Day of November, 2020.

                                               /s/Robert H. Lomenick
                                               KAREN B. SCHNELLER
                                               ROBERT H. LOMENICK
